On December 21, 1994, in the United States District Court for the Western District of Missouri, respondent Dallas D. Hainline, of Overland Park, Kansas, an attorney admitted to practice law in the State of Kansas, pleaded guilty to one count of conspiring to defraud an agency of the United States, in violation of 18 U.S.C. § 371 (1988), and to commit certain offenses against the United States, including wire fraud, in violation of 18 U.S.C. § 1343 (1988), and conflict of interest by a federal employee, in violation of 18 U.S.C. § 208 (1988).
In a letter dated April 12, 1995, to the Clerk of the Appellate Courts, respondent voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1994 Kan. Ct. R. Annot. 215).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Dallas D. Hainline be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Dallas D. Hainline from the rofl of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1994 Kan. Ct. R. Annot. 217).